Title: From Alexander Hamilton to Aaron Ogden, 27 August 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York August 27th. 1799
          
          I have just received your letter of the twenty third inst., and in answer to the enquiries it contains have to observe that the lads enlisted as musicians are to be mustered altho’ under eighteen years of age, and that the authority given to you on the subject of mustering extends to the object of which you speak. I wish to be informed whether you have received my letter respecting winter quarters—
          With great consideration I am, Sir Yr. obt ser.
          
            A Hamilton
          
          Col Ogden—
        